Citation Nr: 9933237	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-01 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of Human 
Immunodeficiency Virus (HIV) infection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to May 
1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO) which, in pertinent part, denied entitlement to service 
connection for residuals of HIV infection.  The veteran filed 
a timely notice of disagreement, and was issued a statement 
of the case in January 1998.  The RO received his substantive 
appeal later that month.  The veteran thereafter presented 
testimony at a personal hearing held by the undersigned 
Member of the Board at the local VARO (Travel Board) in 
September 1999.


REMAND

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the veteran has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under section 5107(a), the VA has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  In order for a claim to 
be well grounded, there must be competent evidence of current 
disability, objective evidence of the incurrence or 
aggravation of a disease or injury during service, and a 
nexus between the in-service injury or disease and the 
current disability.  That means that for a well-grounded 
claim for service connection, there must be a current 
disability, disease or injury during service, and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

More recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  In that decision, the Court 
addressed and rejected the appellant's newly raised argument 
on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA has taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well grounded claim.

Here, the appellant has submitted no competent medical 
evidence whatsoever of a nexus between his current HIV status 
and his service.  Therefore, at this juncture, the Secretary 
cannot undertake to assist the appellant in further 
developing facts pertinent to his claim.

Nevertheless, decisions of the Board must be based on all of 
the pertinent evidence available.  38 U.S.C.A. § 7104(a) 
(West 1991 & Supp. 1999); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); see also Robinette v. Brown, 8 Vet. App. 69 
(1995) and Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained), as well as Epps v. Brown, 9 Vet. App. 341 
(1996) (sec. 5103(a) duty attaches in cases where the record 
references other known and existing evidence that might 
pertain to the claim under consideration).  The duty to 
assist the appellant in the development of his claim includes 
the duty to request information which may be pertinent to the 
claim.  38 U.S.C.A. §§ 5106, 5107(a) (West 1991).  The duty 
to assist is particularly applicable to records which are 
known to be in the possession of the Federal Government.  See 
Counts v. Brown, 6 Vet. App. 473 (1994).

Here, the veteran's service medical records appear to be 
incomplete.  Indeed, his 
in-service treatment folder notes that he last underwent 
human T-cell lymphotropic virus type III (HTLV-III) testing 
in May of 1988.  However, the accompanying laboratory report 
has not been associated with his file.  During the course of 
his September 1999 personal hearing, the veteran also averred 
that he was given a physical and re-tested at the dispensary 
at Fort Bliss, just two weeks prior to separation in May of 
1989.  Yet, these records have also not been associated with 
his claims folder.  The veteran explained that he did not 
undergo normal clearing procedures because of his HIV status.  
Accordingly, the RO should contact the National Personnel 
Records Center (NPRC) to determine whether there are any 
additional service medical records available and obtain a 
copy of his service personnel records so that the Board may 
have a more complete picture of the facts and circumstances 
surrounding his military discharge.

In addition, the veteran avers that VA told him that he was 
HIV-positive during a 2 to 3 week hospitalization for a cyst 
in 1990.  Review of the record obtained from the VA Medical 
Center (VAMC) in question do not contain treatment or 
hospitalization records developed in 1990.  Inasmuch as this 
case is already being remanded for additional development, 
the RO should verify whether or not a complete copy of the 
veteran's VA treatment folder has been associated with his 
claims file.

Lastly, it is noted that the veteran has testified that he 
has been in receipt of Social Security Disability Benefits 
since discharge; however, he previously submitted a copy of 
his award letter which shows that his benefits began in 1995.  

Records pertaining to the award of such benefits by the 
Social Security Administration (SSA), if any, have not been 
associated with the record certified for appellate review.  
Such records may be of significant probative value in 
determining whether the appellant's claim for service 
connection is, in fact, well grounded.   As the Court held in 
Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the duty 
to assist requires the VA to attempt to obtain records from 
other Federal agencies, including the SSA, when the VA has 
notice of the existence of such.  Thus, the RO must request 
complete copies of the SSA records utilized in awarding the 
veteran disability benefits.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

1.  The RO should contact the NPRC and 
request copies of any additional 
inpatient, clinical, hospital or 
laboratory reports developed at Fort 
Bliss, as alluded to above.  In addition, 
a copy of the veteran's service personnel 
records should also be obtained.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by this inquiry, including directly 
contacting the aforementioned military 
medical facility to obtain any additional 
inpatient records pertaining to the 
appellant.  All records received in 
response to this request, including 
documentation of any negative results of 
a search inquiry by NPRC, should be 
associated with the claims folder.

2.  The RO should contact the Decatur, 
Georgia, VA Medical Center, and request 
copies of all records pertaining to the 
veteran's 1990 hospitalization.  This 
should include all physician's and nurses 
progress notes, laboratory reports and 
consultations and referrals.  All records 
obtained should be added to the claims 
folder.  

3.  The RO should also request the Social 
Security Administration to furnish a copy 
of the administrative decision granting 
the appellant disability benefits, if 
any, as well as copies of the medical 
examination reports and treatment records 
reviewed by that agency in granting the 
appellant such benefits.  Efforts to 
obtain these records must be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

4.  The RO must then re-adjudicate the 
veteran's claim for service connection 
for residuals of HIV infection, with 
special attention being made to the 
additional evidence submitted or obtained 
on his behalf.

5.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


